
	
		I
		112th CONGRESS
		2d Session
		H. R. 4110
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. McCaul (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To restrict assistance to Pakistan unless the Secretary
		  of State certifies to Congress that the Government of Pakistan is not aiding,
		  assisting, advising, or informing the Haqqani network in any capacity, and for
		  other purposes.
	
	
		1.Findings and sense of
			 Congress
			(a)FindingsCongress finds the following:
				(1)The Haqqani
			 network conducts suicide attacks in Afghanistan and is responsible for hundreds
			 of American deaths.
				(2)In congressional
			 testimony on September 22, 2011, Joint Chiefs of Staff Chairman Mike Mullen
			 stated that the Haqqani network is operating with Pakistan’s support. Mullen
			 stated that there is credible evidence that an attack on the Intercontinental
			 Hotel in Kabul on June 28, 2011, a suicide bombing targeting United States
			 troops in the Wardak province on September 10, 2011, and an attack on the
			 United States embassy in Kabul on September 13, 2011, were conducted by the
			 Haqqani network with the help of the Pakistani government.
				(3)The Haqqani
			 network has from 5,000 to 15,000 Taliban under their command and has
			 established safe havens in Pakistan.
				(4)The Haqqani
			 network supplies the potassium chlorate used in Taliban bombings in
			 Afghanistan.
				(5)United States
			 funding provided to Pakistan is assisting the Haqqani terrorist network to kill
			 United States troops.
				(b)Sense of
			 CongressIt is the sense of Congress that, if Pakistan continues
			 to support terrorist networks that kill United States troops, United States
			 funding to Pakistan should be terminated and redirected to fight drug cartels
			 on the United States-Mexico border.
			2.Restriction on
			 assistance to Pakistan
			(a)RestrictionNo assistance may be provided to Pakistan
			 pursuant to the authorities of the Foreign Assistance Act of 1961, the Arms
			 Export Control Act, or the Pakistan Counterinsurgency Capability Fund unless
			 the Secretary of State certifies to the appropriate congressional committees
			 that the Government of Pakistan is not aiding, assisting, advising, or
			 informing the Haqqani network in any capacity.
			(b)Alternative use
			 of withheld amountsAmounts
			 made available for assistance to Pakistan that are withheld from obligation or
			 expenditure by reason of the application of the restriction contained in
			 subsection (a) shall, notwithstanding any other provision of law, be made
			 available for assistance to fight drug cartels on the United States-Mexico
			 border.
			(c)DefinitionsIn
			 this section—
				(1)the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate; and
				(2)the term
			 Government of Pakistan includes Pakistan’s Inter-Services
			 Intelligence (ISI) agency.
				(d)Effective
			 dateThis section shall take
			 effect on the date of enactment of this Act and apply with respect to
			 assistance proposed to be provided to Pakistan after December 31, 2012.
			
